Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, it is not clear how “a main body unit having a shape corresponding to a shape of the guide unit”. The applicant discloses in its specification at paragraph 0030 that – “The guide unit 12 is a cut made in a surface of the main body unit 13”; at paragraph 0019 – “The main body unit 13 has a sawtooth-like shape corresponding to the shape of the guide unit 12”; and further it discloses paragraph 0021, that – “As shown in FIG. 5, the main body unit 13 includes two members, the upper main body unit 21 and the lower main body unit 22”. See. As seen in figure six the main body as described above would have a rectangular shape which leaves the Office confused on how a main body could have a shape similar to a cut out from the main body?  The main body would include the residual of a “cut out” which should be in the same pattern as the “cut out”, but that would not describe the shape of the main body unit, which the applicant includes a figure showing it to be in a rectangular shape.  Further the plain meaning of shape is – a :the visible makeup characteristic of a particular item or kind of 
The prior art consideration sections below will apply broadest reasonable interpretation possible.


    PNG
    media_image1.png
    353
    439
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermansson et al., US Patent Application (20140338488), hereinafter “Hermansson” and Katsushi Japanese Patent (2011219002), hereinafter “Katsushi”.

Regarding claim 1 Hermansson discloses an operation input device comprising: an operating knob to be operated by a user The shifter assembly 20 also includes a knob 42 mounted to the first end 38 of the shaft 36 [Hermansson para 0022]; 
a guide unit having vertices and formed in different directions with respect to each of the vertices being base points1, the guide unit indicating an operating area for the operating knob The shifter assembly 20 includes a guide plate 54 coupled to the housing 24. … The guide plate 54 defines a first path 56 and a second path 58 spaced from the first path 56. … The first path 56 and the second path 58 are defined in a common plane such that the first path 56 and the second path 58 are coplanar with each other [Hermansson para 0024 and see Fig. 4]; 
As best shown in FIGS. 2 and 3, the shifter assembly 20 includes a plurality of sensors 82 corresponding to a respective one of the plurality of automatic transmission gear positions … The position indicator 86 emits a signal, such as a magnetic field. The plurality of sensors 82 identifying the presence of the signal produced by the position indicator 86 when the position indictor is aligned with one of the plurality of sensors 82 to identify the location of the selector plate 46   [Hermansson para 0034 and see Fig. 2]; and 
Hermansson does not explicitly disclose but Katsushi discloses a calculating unit for calculating a set value on a basis of input information received from each of the first sensors. Accordingly, the control device 11 can determine at which selection position the shift lever 18 is present based on the voltage values from the magnetic sensors 28a to 28e regardless of the home position H1, H2. Then, the control device 11 switches the range of the automatic transmission 38 according to the determination result. [Katsushi para 0033]


Hermansson discloses shifter assembly (20) for a transmission of a vehicle. The shifter assembly includes a shaft (36) defining a longitudinal axis (LA) and having a knob (42) mounted to a first end (38) of the shaft. A selector plate (46) is mounted to a second end (40) of the shaft. The selector plate is movable as a unit with the shaft. The shifter assembly includes a guide plate (54) coupled to the housing (24). The guide plate defines a first path (56) and a second path (58) spaced from the first path. A 
Katsushi discloses a shift device that can be accurately operated by changing an operating range of a shift lever. The home position of the shift lever 18 can be changed between a first home position H1 and a second home position H2 by moving a shift panel 14 relative to the shift lever 18 through the driving of a solenoid 34. Consequently, the operation range of the shift lever 18, and the resultant number of operations of the shift lever can be changed. Katsushi further discloses that the electrical configuration of the shift device 10 will be described with reference to FIG. The magnetic sensors 28 a to 28 e generate a voltage having a value corresponding to the magnitude of the magnetic field formed by the magnet 26 that swings according to the operation of the shift lever 18. That is, as the applied magnetic field increases as the magnet 26 approaches the magnetic sensors 28a to 28e, the generated voltage value increases.
Prior to the effective date of the invention it would have been obvious to one skilled in the art o combine the inventions of Hermansson and Katsushi.  Katushi can use the magnetic field created by Hermansson’s system to calculate the position of the shifter by calculating the voltage of the magnetic field at certain positions.

Regarding claim 2 Hermansson and Katsushi teaches everything above (see Claim 1). In addition, Hermansson teaches comprising a main body unit having a shape corresponding to a shape of 2. With reference to FIGS. 2 and 3, the shifter assembly 20 includes a housing 24 having at least one side member 26 and a bottom portion 28. … The housing 24 has an exterior surface 32 and an opposite interior surface. [Hermansson para 0020]

Regarding claim 3 Hermansson and Katsushi teaches everything above (see Claim 1 and 2). In addition, Hermansson teaches comprising an output unit for outputting the set value to the user. Alternatively, the plurality of sensors 82 may emit the signal and the position indicator 86 identifies the presence of the signal emitted by the sensors 82 [Hermansson para 0034]

Regarding claim 4 Hermansson and Katsushi teaches everything above (see Claim 1-3). In addition, Hermansson teaches comprising at least one second sensor for detecting whether the operating knob is present between adjacent two of the vertices, wherein the calculating unit calculates a moving direction of the operating knob on a basis of movement information received from the second sensor. the voltages generated by the magnetic sensors 28a to 28e when the shift lever 18 is in each selected position when the home position is both the first and second home positions H1 and H2. The value is stored. Here, the control device 11 can determine … at which selection position the shift lever 18 is present based on the voltage values from the magnetic sensors 28a to 28e [Katsushi para 0033]

a knob 42 mounted to the first end 38 of the shaft 36 and disposed adjacent the exterior surface of the housing 24 [Hermansson para 0022] and a support unit supporting the holding unit, a vehicle operator utilizes the first end 38 of the shaft 36 to move the second end 40 of the shaft 36 [Hermansson para 0022]  and the holding unit includes a recognition assisting unit for assisting in recognition by the user The knob 42 includes a release button 44, which must be depressed prior to moving the knob 42. … the knob 42 and therefore the shaft 36 will not move unless the release button 44 is depressed. [Hermansson para 0022] (Like the applicant’s recesses, the knob is the only component which includes a button like item 44 see Fig. 3)


    PNG
    media_image2.png
    539
    621
    media_image2.png
    Greyscale


Regarding claim 6 Hermansson and Katsushi teaches everything above (see Claim 5). In addition, Hermansson teaches wherein the recognition assisting unit is a recessed portion or a projection portion. a release button 44, which must be depressed prior to moving the knob 42 [Hermansson para 0022]

Regarding claim 7 Hermansson and Katsushi teaches everything above (see Claim 1-4). In addition, Hermansson teaches wherein the operating knob includes a holding unit to be grasped by the user, a knob 42 mounted to the first end 38 of the shaft 36 and disposed adjacent the exterior surface of the housing 24 [Hermansson para 0022] and a support unit supporting the holding unit, a vehicle operator utilizes the first end 38 of the shaft 36 to move the second end 40 of the shaft 36 [Hermansson para 0022] and only the holding unit includes a member made of a different material or a member colored in a different color from other parts of the operating knob. the operation unit 19 is provided with a vein sensor 20 that detects biometric information (in this embodiment, a vein pattern) related to the finger of the user who operates the shift lever 18. [Katsushi para 0022] (the sensor is a different material than item 18)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J MICHAUD/Examiner, Art Unit 2694                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant at paragraph 0018 defines “base points” as – “Each of the vertices being base points, by this, in a case that the user operates the operating knob 11 along the guide unit 12, when a force is applied in the same direction, then the operating knob 11 temporarily stops at a vertex of the guide unit 12, and in order to move the operating knob 11 forward from the vertex of the guide unit 12, the direction of a force applied to the operating knob 11 needs to be changed.”
        2 The applicant discloses that the guide unit is simply a cut out of the housing - the guide unit 12 is a cut made in a surface of the main body unit 13 see paragraph 0030.